Citation Nr: 1132942	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-08 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1972 to September 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The record demonstrates that the Veteran's bilateral hearing loss is not related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A July 2007 letter provided the appropriate notice to the Veteran and was sent prior to initial adjudication of his claim.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and identified private medical records have been obtained.   At the January 2011 Board hearing, the Veteran stated that he had received private medical treatment for hearing loss, that he could not remember the name of the physician, but that he had the name of the physician at home.  The Veteran and his representative requested that the record be left open for 30 days so that the Veteran could provide the name to VA.  The AVLJ informed the Veteran that that information could provide evidence helpful to his claim.  Although the record was left open, the Veteran did not submit any additional information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street and that a veteran cannot wait passively for help where he has the information essential to obtaining the evidence).  Additionally, in March 2009, the Veteran submitted an authorization and consent release form regarding private medical records, but noted on that form that those records were related to primary care, diabetes, peripheral neuropathy, diabetic retinopathy, and loss of use of a creative organ.  Accordingly, those private records are not relevant to this claim and need not be obtained.  See 38 C.F.R. § 3.159(c)(1) (stating that VA will make reasonable efforts to obtain relevant non-Federal records).  

At the January 2011 Board hearing, the Veteran asserted that the most recent VA audiological evaluation was inadequate because the examiner was not paying attention while administering the diagnostic testing.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  The Board finds, however, even if this is true, the diagnostic testing resulted in a diagnosis of hearing loss and thus there is no prejudice to the Veteran.  Additionally, the examination report indicates that the examination was adequate - the examination was provided upon a review of the claims file, to include the Veteran's STRs, and the examiner provided a supporting rationale for the medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311.  Further, the Veteran provided relevant testimony at the January 2011 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In a September 1972 report of medical history, the Veteran denied hearing loss and ear trouble.  A September 1972 service entrance examination contained an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
/
25
LEFT
25
25
25
/
25

In a September 1975 report of medical history, the Veteran denied hearing loss and ear trouble.  The September 1975 service discharge examination report noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
15
LEFT
15
10
15
15
10

The Veteran's STRs were otherwise silent regarding any complaints, treatment, or diagnoses regarding hearing loss.

An October 2007 VA audiological evaluation was conducted.  The Veteran reported hearing loss of 20 years.  He was not receiving any treatment for the condition.  The Veteran reported that during service he was exposed to jet engine noise and weapons noise, although he used hearing protection.  He did not report any exposure to loud noise after service discharge.  The audiologist was unable to make a diagnosis as the Veteran was claustrophobic and could not perform the testing in an audiology booth.  

A March 2009 private examination report noted the bilateral ears were within normal limits.  

An October 2009 VA audiological evaluation was conducted upon a review of the claims file.  The Veteran reported difficulty hearing conversations, especially with background noise.  He stated that during service he worked as a jet engine mechanic onboard an aircraft carrier.  As a civilian, he was employed as an auto mechanic.  He had worn hearing aids for approximately one year.  Upon testing, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35
LEFT
20
25
25
35
30

Speech recognition scores were 76 percent in the bilateral ears.  The examiner noted bilateral ear mild sensorineural hearing loss from 3000 to 4000 hertz.  The examiner provided an opinion that the Veteran's hearing loss was less likely than not caused by or the result of military noise exposure, noting that the STRs indicated that there was no threshold shift in hearing levels during service.  

At the January 2011 Board hearing, the Veteran stated that he worked as a jet mechanic on an aircraft carrier and flight deck captain.  He was exposed to noise all day long with very little protection.  The Veteran stated that he noticed hearing loss right after service discharge, but really began having difficulty in his 40s.  The Veteran noted that he had private treatment beginning in approximately 2005, but had not had any treatment prior to that time.

The Board finds that the evidence of record does not support a finding of service connection for bilateral hearing loss.  There is a currently diagnosed bilateral hearing loss for VA purposes as speech discrimination scores were 76%, which is below 94%.  See 38 C.F.R. § 3.385; Shedden, 381 F.3d at 1167.  Nevertheless, bilateral hearing loss was not diagnosed during service or within one year of discharge.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The Veteran has, however, provided competent and credible testimony regarding in-service noise exposure.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran has also provided competent and credible testimony that he noticed difficulty hearing at service discharge but that it worsened more recently.

This lay testimony is, however, outweighed by the medical evidence of record demonstrating that the current hearing loss is not related to noise exposure during military service.  See 38 C.F.R. § 3.303(d); Hensley, 5 Vet. App. at 159-60.  The Board finds the VA medical opinion that that the Veteran's bilateral hearing loss was not likely related to military service competent, credible, and highly probative.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  First, the VA examiner provided that opinion based upon a review of the Veteran's STRs, the VA medical records, and an examination of the Veteran which included a medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Second, the examiner provided a supporting rationale for the opinion, noting that the STRs showed that there was no threshold shift during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion); see also Hensley, 5 vet. App. at 159-60 (noting that where hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service, particularly where the evidence demonstrates a threshold shift during service).  The Board thus assigns this medical opinion significant weight.  Accordingly, because the more probative evidence of record demonstrates that bilateral hearing loss is not related to military service, service connection is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


